Citation Nr: 1520128	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for sleep apnea.




WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to September 1980, and
from January 2005 to May 2006.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in June 2014.  

In April 2013, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is contained in the Virtual VA (VVA) file.   

This appeal was processed using the VVA and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

FINDING OF FACT

The preponderance of the evidence is against a conclusion that sleep apnea is causally or etiologically related to any disease, injury, or incident during service.   

CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 
In the case Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, a December 2010 letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for sleep apnea, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In this case, the Board recognizes that the December 2010 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in a subsequent statement of the case and supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied with respect to the issue adjudicated herein as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the issue adjudicated herein.     

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the service treatment reports (STRs) and post-service treatment records and lay statements have been obtained and considered, and the Veteran was afforded VA medical opinions addressing his claim for service connection for sleep apnea in May 2009 and, pursuant to the Board June 2014 remand, an addendum to the May 2009 VA opinion was completed in December 2014 addressing the matter of whether the Veteran's sleep apnea is the result of service.  The December 2014 opinion considered all of the pertinent evidence of record, to include the lay statements of record, and provided a complete rationale, relying on and citing to the records and lay statements reviewed.  Moreover, the clinician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The December 2014 opinion was otherwise in accordance with the instructions of the June 2014 remand, and the Veteran was also, as requested in this remand, provided a letter in July 2014 requesting that he identify any outstanding VA or non-VA treatment records pertinent to the claim not already of record.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A statement submitted subsequent to the July 2014 letter received later that month only identified VA treatment, and the record reflects receipt thereafter of additional VA clinical records dated through February 2015.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained pertinent to the claim adjudicated herein.  

Additionally, and as previously indicated, in April 2013 the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned noted the issue on appeal and the requirements for a grant of service connection.  Additionally, testimony was solicited regarding the Veteran's asserted in-service and post-service symptoms of sleep apnea.  The undersigned further requested information regarding the Veteran's treatment, and the possibility of pertinent outstanding records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's most recent remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.   As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for sleep apnea based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist with respect to the claim adjudicated herein.   In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the claim adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of the claim for service connection for sleep apnea.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of this claim. 

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Summarizing the pertinent evidence with the above criteria in mind, the STRs s are silent with regard to a complaint, diagnosis or treatment for sleep apnea, although a medical history collected in May 2006 in conjunction with separation from service showed the Veteran reporting that during and after service, he has remained tired after sleeping.  The Veteran did not refer to sleep apnea in his original application for service connected filed in March 2006, but did so in a claim filed thereafter in November 2008.  

The post service evidence reflects a diagnosis of obstructive sleep apnea-hypopnea syndrome by VA in May 2008.  The Veteran was also afforded the previously referenced May 2009 VA opinion addressing the claim for service connection for sleep apnea, and this opinion is documented to have been based on a review of the evidence, to include lay statements submitted on behalf of the Veteran.  In this regard, the clinician referenced October 2008 statements from fellow service members attesting to observing the Veteran having a sleep disorder during service related to excessive snoring.  Based on a review of this and the other pertinent evidence contained in the Veterans claims file and electronic medical record, the clinician concluded as follows: 

On review of the C file there are no notations of any symptoms of sleep apnea during the service.  There was no report of any symptoms on his initial VA examination in 2006.  There are statements in 2008 that the patient had problems snoring.  His wife also reported apneic spells but did not note when this first began.  The patient does have sleep apnea which was diagnosed May 5 2008, and has been prescribed CPAP [continuous positive airway pressure].  

There is no evidence to support [the conclusion] that his sleep apnea was caused by his period of military service.  There is no way to state precisely when the sleep apnea first began whether it was prior to his last period of active service in 2005 or whether it began after his discharge May 23[,] 2006.  The lay statements are noted but snoring alone is not the only criteria for the diagnosis of sleep apnea  The wife reports snoring plus apneic spells but there is no way to determine when this first began.  Therefore I cannot resolve the issue of whether his sleep apnea syndrome began during his active duty period versus pre or post active duty time without resorting to mere speculation. 

The Board in its June 2014 remand found the May 2009 VA opinion to be inadequate, noting that while the clinician considered some of the statements submitted on his behalf from individuals who served with the Veteran, she did not all address all of them, in particular an April 2010 statement by C.W. who reported that during service, the Veteran would snore "really loudly," that he sometimes would wake up choking or coughing, and that he would be tired despite going to bed early.  The remand also noted that the clinician did not consider a comment by C.J. who noted that there were several days during service when the Veteran was fatigued and sleepy.  As such, the remand instructions directed that an addendum opinion be completed that documented consideration of the statements by C.W. and C.J. 

The requested addendum opinion (contained in the Virtual VA file) was completed in December 2014, as previously noted.  This opinion specifically documented consideration of the VBMS and Virtual VA files and electronically stored medical records.  Consideration of the statements of C.W. and C.J is also specifically documented, but the clinician concluded as follows: 

 . . . [T]he buddy statements are retrospective and are not backed up with objective findings.  Patients may have symptoms that are consistent with Sleep Apnea, but on objective testing no sleep apnea is diagnosed.

Therefore based on the information of record in the C-file/e-folder there is no objective evidence to link his current diagnosis of Obstructive sleep Apnea to his time on active duty.  It is less likely than not that his sleep apnea is related to any incident in the service.  His buddy statements are suggestive of symptoms of sleep apnea, but are retrospective and are not backed by objective evidence of a sleep study.  It was not until a clinic visit of April 2008 that he reported symptoms of sleep apnea to his medical provider leading to the scheduling of a definitive sleep study.  To state the symptoms reported on his buddy statements are due to sleep apnea would require resorting to speculation without definitive testing.  If he reported symptoms soon after discharge from service to his medical provider, then this would have carried more weight.  The allegations are only suggestive and are not supported by definitive medical testing. 

The record reflects no medical evidence or opinion refuting the negative opinions, and the Board finds the December 2014 VA opinion to be definitive as to the matter for consideration.  See Nieves-Rodriguez v. Peake; Stefl, supra.  

With regard to statements submitted by and on behalf of the Veteran, to include the testimony to the undersigned, the Board will assume the credibility of such for the purposes of this adjudication.  In this regard, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, and while the lay assertions as to relevant symptoms such as difficulty with sleeping and snoring are considered competent, to whatever extent these assertions are being advanced to actually establish the service incurrence of a current disability due to sleep apnea, the attempts must fail.  Such complex medical matters as the etiology of sleep apnea requires knowledge of an internal physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor individuals who have submitted statements on his behalf are shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of the Veteran's sleep apnea.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value. 

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for sleep apnea. As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  
that the Veteran would snorertieshe would wake up choking or coughing, and who further ORDER

Service connection for sleep apnea is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


